Citation Nr: 1632767	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  12-04 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. N., Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1964 to January 1966, including in the Republic of Vietnam from November 1965 to January 1966.  He died on August [redacted], 1996.  The appellant is his surviving spouse. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.    

The appellant also initiated an appeal of the RO's February 2011 denial of eligibility for Chapter 35 benefits and VA's Civilian Health and Medical Program.  However, after the RO issued a statement of the case in response, the appellant did not perfect her appeal by submitting a substantive appeal on these claims.

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this claim therefore contemplates both electronic records.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides during such service.

2.  The immediate cause of the Veteran's August [redacted], 1996 death was cardiopulmonary arrest.  

3.  At the time of the Veteran's death, service connection was not in effect for any disability.  

4.  There is no medical evidence of record indicating that the Veteran had ischemic heart disease, which caused his cardiopulmonary arrest.

5.  A service-connected disability was not the immediate or underlying cause of the Veteran's death or etiologically related thereto, and did not contribute substantially or materially or aid or lend assistance to the death, or combine to cause it.


CONCLUSION OF LAW

The Veteran's death was not due to a service-connected disability.  38 U.S.C.A. 
§ 1310 (West 2014); 38 C.F.R. § 3.312 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Specifically, VA is to notify a claimant and his or her representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

Here, the appellant does not assert that VA violated its duty to notify or that there are any outstanding records that need to be secured on her behalf.  Rather, she asserts that the VA opinion secured in support of her claim is inadequate.  For the reasons that follow, the Board disagrees.  No further notification or assistance is thus necessary.   

Analysis

The appellant seeks dependency and indemnity compensation (DIC) benefits due to the cause of the Veteran's death.  According to written statements she submitted in February 2011 and February 2012, her entitlement to these benefits is based on her status as an unremarried surviving spouse of a Vietnam veteran who died of ischemic heart disease, a condition presumed to be related to Agent Orange exposure.  She claims that the VA examiner who evaluated this claim and provided an unfavorable opinion did not afford the Veteran reasonable doubt despite there being no official records or diagnoses.

Indeed, when there is an approximate balance of positive and negative evidence regarding any issue material to a claim, VA, as in adjudicator not VA examiner, is to give the claimant the benefit of doubt.  38 U.S.C.A. § 5107(b).  As explained below, however, the evidence of record in this case does not rise to a level of equipoise and must therefore be denied.  

DIC benefits may be paid to a veteran's surviving spouse in certain instances, including when a veteran dies of a service-connected disability.  38 U.S.C.A. 
§ 1310 (West 2014).  A veteran's death will be considered as having been due to such a disability when the evidence establishes that the disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312 (2015).  The principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, one must consider whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4). 

As previously indicated, the Veteran served on active duty from January 1964 to January 1966, which is considered the Vietnam era.  As this service included time in the Republic of Vietnam, he is presumed to have been exposed to herbicides while there and ischemic heart disease is presumed related to such exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a), 3.309(e).  The Veteran died on August [redacted], 1996, at the age of 54.  His death certificate lists the immediate cause of death as cardiopulmonary arrest, not ischemic heart disease.  

At the time of death, the Veteran was quite ill and receiving VA pension benefits, but service connection was not in effect for any disability, cardiac-related or otherwise.  During service, the Veteran never reported any cardiac complaints and no medical professional noted any cardiac abnormalities.  In November 1971, approximately five years after his discharge from service, the Veteran was hospitalized at a VA hospital for mental health problems.  Records of this hospitalization reflect that, at that time, the Veteran's heart was normal.  After this initial hospitalization the Veteran continued to struggle with mental health issues and, in June 1980, he was found in the street unconscious secondary to what was believed to be a self-inflicted gunshot wound to his head.  This injury necessitated a long period of hospitalization (10 months), during which the Veteran had four small toes and part of his big left toe amputated (admitted with frostbite of both feet).  Thereafter, until he died, he lived in nursing homes, struggling with what doctors characterized as severe brain damage.  Although there is scant medical evidence of record dated during this time period, the evidence that is available, including private treatment records and a report of VA housebound examination conducted in October 1981, does not include any references to heart problems.  

From 1996 to 2011, during which the appellant submitted multiple DIC claims, VA contacted the appellant, requesting her to submit records of the Veteran's treatment prior to his death.  As the appellant moved multiple times during this period, VA resent these requests to all addresses of records, including the two the appellant most recently identified.  Despite these multiple requests, the appellant did not submit any records that might provide more insight as to the Veteran's cardiac status at the time of his death.  

Not knowing where the Veteran sought medical treatment outside of his nursing homes, VA made multiple efforts to secure any possible VA treatment records deemed in its possession - including from three VA facilities in the area of the nursing homes- but had no success finding any such records.  

Once VA was certain no records were forthcoming, it transferred the record as is to a medical professional for an opinion on the cause of the Veteran's death, particularly as to the question of whether ischemic heart disease resulted in the cardiopulmonary arrest.  In February 2012, that individual reviewed the claims file, including service treatment records showing a normal heart, noted the absence of critical post-service treatment records, acknowledged the death certificate, characterized the interval between onset and illness as sudden, and listed all possible causes of cardiopulmonary arrest, including infections, valvular defects, cardiac arrhythmias unrelated to ischemic heart disease, drug ingestion and others.  The examiner concluded that, in the absence of other information, she would be resorting to speculation to provide an opinion as to whether the Veteran's death from cardiopulmonary arrest was due to ischemic heart disease.  Under the specific facts of this appeal, to include a careful review of the reasons that the examiner did not have access to additional evidence, the Board finds that the examiner's resort to speculation does not render this opinion inadequate.  During the Veteran's lifetime, as outlined above, there was no evidence of ishemic heart disease or a disability that would otherwise qualify for the presumption.  See generally Jones v. Shinseki, 23 Vet. App. 383 (2010). 

The basis of the claim in appellate status is that the Veteran died of a presumptive disease related to herbicide exposure.  In the absence of competent evidence of ischemic heart disease leading to the Veteran's cardiopulmonary arrest, the Board finds that a service-connected disability was not the immediate or underlying cause of the Veteran's death or etiologically related thereto, and did not contribute substantially or materially or aid or lend assistance to the death, or combine to cause it.  


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


